DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to submission filed 22 December 2021 for application 16/477,251. Claims 1-3, 5, 7-10 have been amended. Claim 4 has been cancelled. Claims 11 and 12 have been newly added. Currently claims 1-3 and 5-12 are pending and have been examined.
The objection to the abstract has been withdrawn in view of the amendments made.
The objection to claims 1, 2-5, 7, and 8 has been withdrawn in view of the amendments made.
The §112(b) rejection of claims 1-10 has been withdrawn in view of the amendments made to claims 1, 9, and 10.

Response to Arguments
Applicant’s arguments, see Page 8 of remarks, filed 22 December 2021, with respect to the rejection of claims 1-10 under 35 USC § 101 have been fully considered but are not persuasive because the amended claim limitations do not integrate the abstract idea into a practical application.
Specifically, applicant argues on page 8 (paragraph 2) that the claim recites simulating a state of a target, and the claims are thus not directed to an abstract idea and the claims are directed to significantly more than any judicial exception since they are directed to a practical application. Examiner respectfully disagrees. In Step 2A, prong 2, the limitation, for simulating a state of a target, is considered to be another additional element as it just explains the desirable result and so is not given any patentable weight as it does not limit the claim further. As discussed in MPEP 2106.05(f), the recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on  Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.
Applicant’s arguments, see pages 8 and 9, with respect to the newly added feature “in which outliers are suppressed by a predetermined process” as recited in independent claim 1 (and similarly in independent claims 9 and 10) have been considered but are moot because the new ground of rejection (citing new reference Abrahamsen for teaching the new limitation) does not rely on any reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5-10, and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, and 7-13 of co-pending Application No. 16/477,245 (reference application) in view of Abrahamsen (IDENTIFYING COHERENT FLOWS IN AIR TRAFFIC, 2003). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the instant claims are fully anticipated by the corresponding conflicting claims and art. In particular, instant claim 1 is obvious over conflicting claims 1 and 3 and reference Abrahamsen, instant claim 2 is obvious over conflicting claim 4 and Abrahamsen, instant claim 5 is obvious over conflicting .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application 16/477,251
Co-pending application 16/477,245
An information processing apparatus for simulating a state of a target comprising: 

a memory storing instructions;


and a processor connected to the memory and configured to execute the instructions to:

determine relevance between state information 


representing the state of the target and a possibility of a scenario representing aspect of change of the state information 

by using a specified set among sets that include the state information included in the scenario and the possibility of the scenario


and determine the state information in a case that the possibility satisfies a predetermined selection criterion based on the determined relevance.
A simulation apparatus for simulating a state of a target, comprising: 

a memory configured to store instructions;

and a processor connected to the memory and configured to execute the instructions to:

determine a relevance between the state information


predict scenarios that represent change of state information of the state of the target;


and the probability for the set included in the selected one or more sets




and select the state information in case that the probability satisfies the predetermined selection criterion based on the determined relevance.
For claims 1 and 5 - However, co-pending application 16/477,245, does not teach: in which outliers are suppressed by a predetermined process.

Reference Abrahamsen (IDENTIFYING COHERENT FLOWS IN AIR TRAFFIC, 2003), in an analogous system, teaches: in which outliers are suppressed by a predetermined process ([Page 5.B.2-3, Column 1, Paragraph 2] Figure 4 shows two swaths (outliers suppressed)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information processing apparatus for simulating a state of a target of co-pending application 16/477,245 to incorporate the teachings of Abrahamsen to use outliers which are suppressed by a predetermined process. One would have been motivated to do this modification because doing so would give the benefit of getting a final level of refinement as taught by Abrahamsen paragraph [Page 5.B.2-3, Column 2, Paragraph 2].

The information processing apparatus according to claim 1, wherein the processor is configured to calculate the state information with maximum probability.


The information processing apparatus according to claim 1, wherein the processor is configured to classify the sets that includes the state information included in the scenario and the possibility of the scenario into a plurality of clusters, by using the cluster having a largest number of the sets among the classified plurality of clusters.
The information processing apparatus according to claim 1, wherein the relevance represents a convex function or a Gaussian function.
The information processing apparatus according to claim 3, wherein the processor is configured to calculate the possibility during the period by 

calculate a first weighted average of the state information by using, as a weight, the calculated possibility during the period,

and calculate a second weighted average of the average possibility by using, as the weight, the calculated possibility during the period,


and determine the relevance based on the first weighted average and the second weighted average.

The information processing apparatus according to claim 3, wherein the processor is configured to calculate the possibility during the period by average possibility of a plurality of scenarios, 



select state information and the average possibility that is within a predetermined range from a largest possibility during the period,

determine the relevance based on the selected state information and the selected possibility.

The simulation apparatus according to claim 3, wherein the processor is further configured to select the state information having a highest or a substantially highest probability.

The simulation apparatus according to claim 1, wherein the processor is further configured to classify sets that include the state information included in a scenario and a probability of the scenario into a plurality of clusters, …  by using a cluster having a large number of the sets among the classified plurality of clusters.
The simulation apparatus according to claim 3, wherein the relevance represents a convex function or a Gaussian function.
The simulation apparatus according to claim 1, wherein the processor is further configured to calculate the probability during a period by obtaining an average probability among the scenarios,

calculate a first weighted average of the state information by using, as weight, the calculated probability during the period,

calculate a second weighted average of the average probability by using, as weight, the calculated probability during the period,

and … based on the first weighted average and the second weighted average.


The simulation apparatus according to claim 1, wherein the processor is further configured to calculate probabilities during a period by using an average probability of the scenarios,  


select the state information and the average possibility having a large possibility during the period among the probabilities,


based on the selected state information and the selected average possibility.
An information processing method, for simulating a state of a target,

by a calculation processing apparatus, comprising:




determining relevance between state information representing the state of the target and a possibility of a scenario representing an aspect of change of the state information

by using a specified set among sets that include the state information included in the scenario and the possibility of the scenario;



and determining the state information in case that the possibility satisfies a predetermined selection criterion based on the determined relevance.

A simulation method for simulating a state of a target, 


by a calculation processing apparatus, the method comprising:



predicting scenarios that represent change of state information of the state of the target; calculate a probability for each of the scenarios;


selecting one or more sets among a plurality of sets, the one or more sets including the state information in association with the calculated probability of each of the scenarios


and obtaining state information associated with a set having a probability satisfying a predetermined selection criterion in the selected one or more sets.
However, co-pending application 16/477,245, does not teach: in which outliers are suppressed by a predetermined process.

Reference Abrahamsen (IDENTIFYING COHERENT FLOWS IN AIR TRAFFIC, 2003), in an analogous system, teaches: in which outliers are suppressed by a predetermined process ([Page 5.B.2-3, Column 1, Paragraph 2] Figure 4 shows two swaths (outliers suppressed)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information processing apparatus for simulating a state of a target of co-pending application 16/477,245 to incorporate the teachings of Abrahamsen to use outliers which are suppressed by a predetermined process. One would have been motivated to do this modification 

A non-transitory recording medium storing an information processing program for simulating a state of a target causing a computer to achieve:

a relevance determination function configured to determine relevance between state information representing the state of the target and a possibility of a scenario representing an aspect of change of the state information

by using a specified set among sets that include the state information included in the scenario and the possibility of the scenario;


and an evaluation processing function configured to determine the state information in case that the possibility satisfies a predetermined selection criterion based on the relevance determined by the relevance determination function.


A non-transitory recording medium storing a simulation program causing a computer to implement:


predicting scenarios that represent change of state information of the state of the target; calculating a probability of each of the scenarios;




selecting one or more sets among a plurality of sets, the one or more sets including state information in association with the calculated probability of each of the scenarios

and obtaining state information associated with a set having a probability satisfying a predetermined selection criterion in the selected one or more sets.
However, co-pending application 16/477,245, does not teach: in which outliers are suppressed by a predetermined process.

Reference Abrahamsen (IDENTIFYING COHERENT FLOWS IN AIR TRAFFIC, 2003), in an analogous system, teaches: in which outliers are suppressed by a predetermined process ([Page 5.B.2-3, Column 1, Paragraph 2] Figure 4 shows two swaths (outliers suppressed)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the o-pending application 16/477,245 to incorporate the teachings of Abrahamsen to use outliers which are suppressed by a predetermined process. One would have been motivated to do this modification because doing so would give the benefit of getting a final level of refinement as taught by Abrahamsen paragraph [Page 5.B.2-3, Column 2, Paragraph 2].

The information processing apparatus according to claim 5, wherein the processor is configured to calculate a number of clusters in each of the plurality of clusters.
The simulation apparatus according to claim 1, wherein the processor is further configured to classify sets into a plurality of clusters, calculate a number of each of the clusters.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 5-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards abstract ideas without significantly more. 
Regarding claim 1
According to the first step (Step 1) of the 101 analysis, claim 1 is directed to an apparatus…comprising a processor (manufacture) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 
In the next step (Step 2A, prong 1) of the analysis, the limitations of determine relevance between state information representing the state of the target and a possibility of a scenario representing an aspect of change of the state information by using a specified set among sets that include the state information included in the scenario and the possibility of the scenario; and determine the state information in a 
In the next step (Step 2A, prong 2) of the analysis, the limitations, the information processing apparatus comprising: a memory storing instructions and a processor connected to the memory and configured to execute the instructions to, are considered to be additional elements and it does not integrate the abstract idea into a practical application because the additional elements are recited so generically (no details whatsoever are provided other than that it is an information processing apparatus comprising a memory storing instructions and a processor connected to the memory and configured to execute the instructions) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. 
In the same step (Step 2A, prong 2), the limitation, for simulating a state of a target, is considered to be another additional element as it just explains the desirable result and so is not given any patentable weight as it does not limit the claim further. As discussed in MPEP 2106.05(f), the recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it".

In the same step (Step 2B), the limitation, for simulating a state of a target, is not indicative of improvement in technology because the additional limitation provided only a result-oriented solution and lacked details as to how the computer performed the modifications, which is equivalent to the words "apply it". Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 2
In step (Step 2A, prong 1) of the analysis, the limitation, configured to calculate the state information with maximum probability, under the broadest reasonable interpretation, cover performance of this limitation in the mind or with pencil/paper. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, the limitation, the processor, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is a processor) that it represents no 
In the same step (Step 2B) of the analysis, the additional element does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, a processor is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 3
In step (Step 2A, prong 1) of the analysis, the limitation, configured to calculate the possibility during a period included in the scenario based on the possibility, and the scenario includes possibilities at a plurality of timings, under the broadest reasonable interpretation, cover performance of this limitation in the mind or with pencil/paper. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, the limitation, the processor, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is a processor) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a 
In the last step (Step 2B) of the analysis, the additional element does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, a processor is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 5
In step (Step 2A, prong 1) of the analysis, the limitation, configured to classify the sets that includes the state information included in the scenario and the possibility of the scenario into a plurality of clusters, and suppress the outliers by using the cluster having a largest number of the sets among the classified plurality of clusters, under the broadest reasonable interpretation, cover performance of this limitation in the mind or with pencil/paper. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, the limitation, the processor, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is a processor) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a 
In the last step (Step 2B) of the analysis, the additional element does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, a processor is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 6
In step (Step 2A, prong 1) of the analysis, the limitation, the relevance represents a convex function or a Gaussian function, just provides more details of the abstract idea of determining relevance that is recited in claim 1 and therefore still represents an abstract idea. 
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. 
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.



Regarding claim 7
In step (Step 2A, prong 1) of the analysis, the limitations of, configured to calculate the possibility during the period by average possibility of a plurality of scenarios, calculate a first weighted average of the state information by using, as a weight, the calculated possibility during the period, and calculate a second weighted average of the average possibility by using, as the weight, the calculated possibility during the period, and determine the relevance based on the first weighted average and the second weighted average, under the broadest reasonable interpretation, recites mathematical relationships and calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, the limitation, the processor, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is a processor) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. 
In the last step (Step 2B) of the analysis, the additional element does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, a processor is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.
Regarding claim 8
In step (Step 2A, prong 1) of the analysis, the limitations of, to calculate the possibility during the period by average possibility of a plurality of scenarios, select state information and the average possibility that is within a predetermined range from a largest possibility during the period, and determine the relevance based on the selected state information and the selected possibility, under the broadest reasonable interpretation, covers performance of these limitations in the mind or with pencil/paper. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, the limitation, the processor, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is a processor) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. 
In the last step (Step 2B) of the analysis, the additional element does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, a processor is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. 


Regarding claim 9
According to the first step (Step 1) of the 101 analysis, claim 1 is directed to a method (process) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 
In the next step (Step 2A, prong 1) of the analysis, the limitations of an information processing method, comprising: determining relevance between state information representing the a state of the target and a possibility of a scenario representing an aspect of change of the state information by using a specified set in which outliers are suppressed by a predetermined process among sets that include the state information included in the scenario and the possibility of the scenario; and determining the state information in case that the possibility satisfies a predetermined selection criterion based on the determined relevance, cover performance of these limitations in the mind or with pencil/paper. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. 
In the same step (Step 2A, prong 2), the limitation, for simulating a state of a target, is considered to be another additional element as it just explains the desirable result and so is not given any patentable weight as it does not limit the claim further. As 
In the next step (Step 2A, prong 2) of the analysis, the limitation, a calculation processing apparatus, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is a calculation processing apparatus) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. 
In the last step (Step 2B) of the analysis, the additional elements do not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, a calculation processing apparatus is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. 
In the same step (Step 2B) of the analysis, the additional element does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, a processor is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot 

Regarding claim 10
According to the first step (Step 1) of the 101 analysis, claim 1 is directed to a non-transitory recording medium (manufacture) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 
In the next step (Step 2A, prong 1) of the analysis, the limitations of a relevance determination function configured to determine relevance between state information representing the state of the target and a possibility of a scenario representing an aspect of change of the state information by using a specified set in which outliers are suppressed by a predetermined process among sets that include the state information included in the scenario and the possibility of the scenario; and an evaluation processing function configured to determine the state information in case that the possibility satisfies a predetermined selection criterion based on the relevance determined by the relevance determination function, cover performance of these limitations in the mind or with pencil/paper. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, the limitation, a non-transitory recording medium storing an information processing program causing a computer to achieve, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is a non-transitory recording medium storing an information processing program for simulating a state of a 
In the same step (Step 2A, prong 2), the limitation, for simulating a state of a target, is considered to be another additional element as it just explains the desirable result and so is not given any patentable weight as it does not limit the claim further. As discussed in MPEP 2106.05(f), the recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it".
In the last step (Step 2B) of the analysis, the additional elements do not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, a non-transitory recording medium storing an information processing program for simulating a state of a target causing a computer to achieve, is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 11
In step (Step 2A, prong 1) of the analysis, the limitation, configured to suppress the outliers by determining whether or not a position of the specified set is within a predetermined distance from an average position of all positions of all the sets, under 
In the next step (Step 2A, prong 2) of the analysis, the limitation, the processor, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is a processor) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. 
In the last step (Step 2B) of the analysis, the additional element does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, a processor is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 12
In step (Step 2A, prong 1) of the analysis, the limitation, configured to calculate a number of clusters in each of the plurality of clusters, under the broadest reasonable interpretation, cover performance of this limitation in the mind or with pencil/paper. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. 

In the last step (Step 2B) of the analysis, the additional element does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, a processor is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 6, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al (US 20160092782 A1) in view of Abrahamsen et al (IDENTIFYING COHERENT FLOWS IN AIR TRAFFIC, 2003).
Regarding claim 1
Hara teaches: An information processing apparatus for simulating a state of a target comprising: a memory storing instructions ([0094] in this embodiment, the RAM 2020 and the external storage device or the like are collectively referred to as a memory, a storage part, a storage device or the like. [Claim 12] A machine-readable storage medium encoded with instructions); 
and a processor connected to the memory and configured to execute the instructions to ([0086] The computer 1900 according to this embodiment comprises a CPU peripheral section including a CPU 2000, a RAM 2020. [Claim 12] A machine-readable storage medium encoded with instructions executable by a processor): 
determine relevance between state information representing the state of the target and a possibility of a scenario representing an aspect of change of the state information by using a specified set among sets that include the state information included in the scenario and the possibility of the scenario ([0031] the following description will be made in the context of a specific example in which the information processing apparatus 10 regards a plurality of vehicles running in a city as agents and evaluates the lengths of traffic jams or the like caused by a traffic control, targets of the processing by the information processing apparatus 10 are not limited to such vehicles. [0020] For example, the simulation part 120 performs a simulation that involves as agents a plurality of vehicles running in a city under each simulation condition, and calculates an attribute, such as a current position, of each agent at different points in time. In addition, the simulation part 120 can calculate the evaluation of the simulation of each scenario at each point in time, such as the maximum length of a traffic jam. [0068] For example, first, the prediction part 180 predicts the evaluation ĝ.sub.p(x) of the simulation (the length of a traffic jam, for example). Note: Evaluation corresponds to the relevance); 
and determine the state information in a case that the possibility satisfies a predetermined selection criterion based on the determined relevance ([0069] For example, the interruption part 190 can determine that the evaluation is good if the predicted evaluation is equal to or greater than a preset threshold (or smaller than the threshold), or determine that the evaluation is not good if the evaluation is smaller than the preset threshold (or equal to or greater than the threshold). For example, the interruption part 190 can determine that the evaluation is good if the predicted length of a traffic jam is smaller than a predetermined value).
However, Hara does not explicitly disclose: in which outliers are suppressed by a predetermined process.
Abrahamsen teaches, in an analogous system: in which outliers are suppressed by a predetermined process ([Page 5.B.2-3, Column 1, Paragraph 2] Figure 4 shows two swaths (outliers suppressed)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information processing apparatus for simulating a state of a target of Hara to incorporate the teachings of Abrahamsen to use outliers which are suppressed by a predetermined process. One would have been motivated to do this modification because doing so would give the benefit of getting a final level of refinement as taught by Abrahamsen paragraph [Page 5.B.2-3, Column 2, Paragraph 2].

Regarding claim 3
The system of Hara and Abrahamsen teaches: The information processing apparatus according to claim 1 (as shown above).
Hara further teaches: wherein the processor is configured to calculate the possibility during a period included in the scenario based on the possibility, and the ([0020] The simulation part 120 performs an agent-based simulation that involves a plurality of agents under each of the plurality of simulation conditions. For example, the simulation part 120 performs a simulation that involves as agents a plurality of vehicles running in a city under each simulation condition, and calculates an attribute, such as a current position, of each agent at different points in time. In addition, the simulation part 120 can calculate the evaluation of the simulation of each scenario at each point in time, such as the maximum length of a traffic jam).

Regarding claim 5
Hara teaches: The information processing apparatus according to claim 1, wherein the processor is configured to classify the sets that includes the state information included in the scenario and the possibility of the scenario into a plurality of clusters, by using the cluster having a largest number of the sets among the classified plurality of clusters ([0078] As shown in the drawing, the information processing apparatus 10 processes the scenarios to be simulated by sorting the scenarios into scenarios used for learning and prediction-target scenarios. [0080] The information processing apparatus 10 then uses the rest of all the scenarios as prediction-target scenarios to perform the prediction process.  Note: Fig 8 shows 2 clusters of scenarios).
However, Hara does not explicitly disclose and suppress the outliers.
Abrahamsen teaches, in an analogous system: and suppress the outliers ([Page 5.B.2-3, Column 1, Paragraph 2] Figure 4 shows two swaths (outliers suppressed)).


Regarding claim 6
The system of Hara and Abrahamsen teaches: The information processing apparatus according to claim 1 (as shown above).
Hara further teaches: wherein the relevance represents a convex function or a Gaussian function ([0051] For example, the learning part 170 generates a prediction model that predicts an evaluation ĝ.sub.p(x) of the simulation from the characteristic data x according to the following formula 1. In formula 1, k(•) denotes a Gaussian kernel function).

Regarding claim 9
Hara teaches: An information processing method for simulating a state of a target, by a calculation processing apparatus comprising: 
determining relevance between state information representing the state of the target and a possibility of a scenario representing an aspect of change of the state information by using a specified set among sets that include the state information included in the scenario and the possibility of the scenario ([0031] the following description will be made in the context of a specific example in which the information processing apparatus 10 regards a plurality of vehicles running in a city as agents and evaluates the lengths of traffic jams or the like caused by a traffic control, targets of the processing by the information processing apparatus 10 are not limited to such vehicles. [0020] For example, the simulation part 120 performs a simulation that involves as agents a plurality of vehicles running in a city under each simulation condition, and calculates an attribute, such as a current position, of each agent at different points in time. In addition, the simulation part 120 can calculate the evaluation of the simulation of each scenario at each point in time, such as the maximum length of a traffic jam. [0068] For example, first, the prediction part 180 predicts the evaluation ĝ.sub.p(x) of the simulation (the length of a traffic jam, for example). Note: Evaluation corresponds to the relevance); 
and determining the state information in case that the possibility satisfies a predetermined selection criterion based on the determined relevance ([0069] For example, the interruption part 190 can determine that the evaluation is good if the predicted evaluation is equal to or greater than a preset threshold (or smaller than the threshold), or determine that the evaluation is not good if the evaluation is smaller than the preset threshold (or equal to or greater than the threshold). For example, the interruption part 190 can determine that the evaluation is good if the predicted length of a traffic jam is smaller than a predetermined value).
However, Hara does not explicitly disclose: in which outliers are suppressed by a predetermined process.
Abrahamsen teaches, in an analogous system: in which outliers are suppressed by a predetermined process ([Page 5.B.2-3, Column 1, Paragraph 2] Figure 4 shows two swaths (outliers suppressed)).


Regarding claim 10
Hara teaches: A non-transitory recording medium storing an information processing program for simulating a state of a target causing a computer to achieve ([0090] The program provided to the hard disk drive 2040 via the RAM 2020 is stored in a recording medium. [0086] The computer 1900 according to this embodiment comprises a CPU peripheral section including a CPU 2000, a RAM 2020). 
a relevance determination function configured to determine relevance between state information representing the state of the target and a possibility of a scenario representing an aspect of change of the state information by using a specified set among sets that include the state information included in the scenario and the possibility of the scenario ([0031] the following description will be made in the context of a specific example in which the information processing apparatus 10 regards a plurality of vehicles running in a city as agents and evaluates the lengths of traffic jams or the like caused by a traffic control, targets of the processing by the information processing apparatus 10 are not limited to such vehicles. [0020] For example, the simulation part 120 performs a simulation that involves as agents a plurality of vehicles running in a city under each simulation condition, and calculates an attribute, such as a current position, of each agent at different points in time. In addition, the simulation part 120 can calculate the evaluation of the simulation of each scenario at each point in time, such as the maximum length of a traffic jam. [0068] For example, first, the prediction part 180 predicts the evaluation ĝ.sub.p(x) of the simulation (the length of a traffic jam, for example). Note: Evaluation corresponds to the relevance); 
and an evaluation processing function configured to determine the state information in case that the possibility satisfies a predetermined selection criterion based on the determined relevance ([0069] For example, the interruption part 190 can determine that the evaluation is good if the predicted evaluation is equal to or greater than a preset threshold (or smaller than the threshold), or determine that the evaluation is not good if the evaluation is smaller than the preset threshold (or equal to or greater than the threshold). For example, the interruption part 190 can determine that the evaluation is good if the predicted length of a traffic jam is smaller than a predetermined value).
However, Hara does not explicitly disclose: in which outliers are suppressed by a predetermined process.
Abrahamsen teaches, in an analogous system: in which outliers are suppressed by a predetermined process ([Page 5.B.2-3, Column 1, Paragraph 2] Figure 4 shows two swaths (outliers suppressed)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information processing apparatus for simulating a state of a target of Hara to incorporate the teachings of Abrahamsen to use outliers which are suppressed by a predetermined 

Regarding claim 11
The system of Hara and Abrahamsen teaches: The information processing apparatus according to claim 1, wherein the processor is configured to (as shown above).
However, Hara does not explicitly disclose: suppress the outliers by determining whether or not a position of the specified set is within a predetermined distance from an average position of all positions of all the sets.
Abrahamsen teaches, in an analogous system: suppress the outliers by determining whether or not a position of the specified set is within a predetermined distance from an average position of all positions of all the sets ([Page 5.B.2-2, Column 2, Last Paragraph] In Figure 2, tracks 1 and 2 belong to cluster CIGl-C2GI-C3Gl while track 3 belongs to ClG2-C2G2-C3GI. If P = 50, tracks 1 and 2 would constitute a swath and track 3 would be an outlier).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information processing apparatus for simulating a state of a target of Hara to incorporate the teachings of Abrahamsen to suppress the outliers by determining whether or not a position of the specified set is within a predetermined distance from an average position of all positions of all the sets. One would have been motivated to do this modification 

Regarding claim 12
The system of Hara and Abrahamsen teaches: The information processing apparatus according to claim 5 (as shown above).
Hara further teaches: wherein the processor is configured to calculate a number of clusters in each of the plurality of clusters. (Note: Figures 7 and 8 show clusters within clusters).

Claims 2, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al (US 20160092782 A1) in view of Abrahamsen et al (IDENTIFYING COHERENT FLOWS IN AIR TRAFFIC, 2003) and further in view of 三上 弾 et al (JP 5340228 B2) which will be referred to as R2.
Regarding claim 2
The system of Hara and Abrahamsen teaches: The information processing apparatus according to claim 1, wherein the processor configured to (as shown above).
Hara further teaches: calculate the state information with probability ([0072] with a probability that depends on the evaluation predicted by the prediction part 180).
However, the system of Hara and Abrahamsen does not explicitly disclose: maximum probability.
R2 teaches, in an analogous system: maximum probability ([8] having the maximum likelihood).


Regarding claim 7
The system of Hara and Abrahamsen teaches: The information processing apparatus according to claim 3, wherein the processor configured to (as shown above).
Hara further teaches: calculate the possibility during the period by average possibility of a plurality of scenarios ([0026] For example, the learning part 170 learns the correspondence between the characteristic data and the simulation results for a plurality of scenarios, and learns a prediction model that predicts the simulation results from the characteristic data at the midpoint of the simulations. [0038] The simulation part 120 can acquire the attributes of the agents at one or more midpoints of the simulation. For example, when the simulation part 120 simulates the behaviors of the agents in a period of 60 minutes, the simulation part 120 may acquire attributes of the agents at 30 minutes after the start of the simulation, which is a midpoint of the simulation. Note: Midpoint corresponds to average).
However, Hara does not explicitly disclose: calculate a first weighted average of the state information by using, as a weight, the calculated possibility during the period, and calculate a second weighted average of the average possibility by using, as the 
R2 teaches, in an analogous system: calculate a first weighted average of the state information by using, as a weight, the calculated possibility during the period ([Abstract] performs weighting to the state prior probability distribution in accordance with the observation likelihood), and calculate a second weighted average of the average possibility by using, as the weight, the calculated possibility during the period ([8] Further, the posterior probability distribution estimation unit 12 calculates a set of particles weighted with a score corresponding to the calculated observation likelihood), 
and determine the relevance based on the first weighted average and the second weighted average ([8] Specifically, the estimation result calculation unit 13 calculates a posture estimation result (state estimation result value D3) based on a weighted average of particles representing the posterior probability distribution or the posture of particles having the maximum likelihood).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Hara and Abrahamsen to incorporate the teachings of R2 to calculate a first weighted average of the state information by using, as a weight, the calculated possibility during the period, and calculate a second weighted average of the average possibility by using, as the weight, the calculated possibility during the period, and determine the relevance based on the first weighted average and the second weighted average. One would have been motivated to do this modification because doing so would give the benefit of using the weight held by each particle as taught by R2 paragraph [9].
Regarding claim 8
The system of Hara and Abrahamsen teaches: The information processing apparatus according to claim 3, wherein the processor configured to (as shown above).
Hara further teaches: calculate the possibility during the period by average possibility of a plurality of scenarios ([0026] For example, the learning part 170 learns the correspondence between the characteristic data and the simulation results for a plurality of scenarios, and learns a prediction model that predicts the simulation results from the characteristic data at the midpoint of the simulations. [0038] The simulation part 120 can acquire the attributes of the agents at one or more midpoints of the simulation. For example, when the simulation part 120 simulates the behaviors of the agents in a period of 60 minutes, the simulation part 120 may acquire attributes of the agents at 30 minutes after the start of the simulation, which is a midpoint of the simulation. Note: Midpoint corresponds to average), 
select state information and the average possibility that is within a predetermined range during the period, and ([0020] In addition, the simulation part 120 can calculate the evaluation of the simulation of each scenario at each point in time, such as the maximum length of a traffic jam. [0038] For example, when the simulation part 120 simulates the behaviors of the agents in a period of 60 minutes, the simulation part 120 may acquire attributes of the agents at 30 minutes after the start of the simulation, which is a midpoint of the simulation. Note: Midpoint corresponds to average and a period of 60 minutes corresponds to a predetermined range).
However, the system of Hara and Abrahamsen does not explicitly disclose: from a large possibility.
 ([8] having the maximum likelihood).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Hara and Abrahamsen to incorporate the teachings of R2 to use a large possibility. One would have been motivated to do this modification because doing so would give the benefit of calculating posture estimation result based on the posture of particles having the maximum likelihood (where posture corresponds to state) as taught by R2 paragraph [8].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
YOSHIDA et al (WO 2014141344 A1) discloses Data prediction device. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAITANYA RAMESH JAYAKUMAR whose telephone number is (571)272-3369. The examiner can normally be reached Mon-Fri 7am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHAITANYA R JAYAKUMAR/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128